DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US Pub. No. 2015/0245103) in view of Markman et al. (US Pat. No. 7,773,855).
Consider claim 2. Conte teaches a method comprising: causing playback of video content via a display screen of an electronic device (“When the user locates the desired video content, she can select the particular episode, movie, or other video using the application interface” in para.0056, “The system can provide a "synchronized" mode, in which a user can watch video content and have image frames displayed with associated visual indicators in real-time as the video content progresses … the user can synchronize the start of playback of video content with the client application, or if the user is watching the video on the same device that has the client application, the application can have knowledge of the video being viewed, or other suitable method” in para.0068); (“one or more selectable visual indicators associated with the scene, image frame, video, audio and/or items of interest can be displayed on the selected or identified video image frame. The visual indicators can automatically appear as the image frame is displayed, or can be toggled by the user via an interface control, such as a graphical button that can be clicked or tapped … Upon a user's selecting a visual indicator” in para.0059); in an automated operation performed by a computer processor device in response to and conditional on the dismissal input, displaying in replacement of the video content summary information that delivers an informational payload of the video content (“the 
Conte does not teach receiving, during playback of the video content, a dismissal input with respect to the video content via a user input mechanism of the user device, the dismissal input indicating a user command to dismiss playback of the video content and to automatically commence playback on the display screen of a next video item in a sequence of video items of which said video content forms part.
However, Markman et al. teaches receiving, during playback of the video content, a dismissal input with respect to the video content via a user input mechanism of the user device, the dismissal input indicating a user command to dismiss playback of the video content and to automatically commence playback on the display screen of a next video item in a sequence of video items of which said video content forms part (claim 1 describes “the DVR program menu further including a picture-in-graphic (PIG) window showing a reduced-size version of the live television content on the first broadcast channel; allowing a user to select one of the digitally-recorded programs; presenting at least a portion of the selected digitally-recorded program; and in response to termination of presenting the selected digitally-recorded program: redisplaying the DVR program menu; and automatically tuning the PIG window to a second broadcast channel that is different than the first broadcast channel, wherein the second broadcast channel is automatically selected by the DVR”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receiving, during playback of the video content, a dismissal input with respect to the video content via a user input mechanism of the user device, the dismissal input indicating a user command to dismiss playback of the video content and to automatically commence playback on the display screen of a next video item in a sequence of video items of which said video content forms part, in order to 
Consider claim 3. Conte teaches wherein the summary information displayed in replacement of the video content is non-video summary information (“the user can be directed to webpage that describes the actor, lists the movies, television shows, and other content that actor has appeared in, lists the products and services used by the actor in the current video and other videos” in para. 0060).
Consider claim 4. Conte teaches wherein: the video content comprises a video advertisement; and the non-video summary information comprises a non-video advertisement, wherein the video advertisement and the non-video advertisement provide promotional information with respect to a common subject (“the user can be directed to webpage that describes the actor, lists the movies, television shows, and other content that actor has appeared in, lists the products and services used by the actor in the current video and other videos” and “the user can be directed to a webpage where the soundtrack or an individual song that appears in the video can be purchased” in para. 0060).
Consider claim 5. Conte teaches wherein the video content comprises one of entertainment material or educational material, the non-video summary information comprising bibliographic information about the video content (“the video can include a television show, a movie, a live broadcast, a sporting event, a concert, a news program, a commercial, a video clip (e.g., a Youtube video), an animation, or other form of entertainment or informational video media” in para. 0033; “the user can be directed to webpage that describes the actor, lists the movies, television shows, and other content 
Consider claim 6. Conte teaches wherein non-video summary information comprises a title card for the video content that is to be dismissed responsive to the dismissal input (para. 0060).
Claims 12-16 and 21 are rejected using similar reasoning as corresponding claims 2-6 above. 	


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US Pub. No. 2015/0245103) in view of Markman et al. (US Pat. No. 7,773,855) in further view of Rauh (US Pub. No. 2015/0058754).
Consider claim 7. Conte and Markman et al. teach all limitations as stated above. Conte further teaches displaying realtime on-screen dragging with the swipe gesture of a user interface element (UI element) carrying the summary information (para.0031, 0059).
Conte and Markman et al do not teach wherein the dismissal input comprises a swipe gesture exerted on the video content.
However, Rauh teaches wherein the dismissal input comprises a swipe gesture exerted on the video content (“by moving or dragging the user's finger to the right on the device's touch-sensitive screen) in order to change the current stream, the content of which is displayed in the browsing section, to another stream” in para.0130).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the dismissal input comprises a 
Claim 17 is rejected using similar reasoning as corresponding claim 7 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US Pub. No. 2015/0245103) in view of Markman et al. (US Pat. No. 7,773,855) in further view of Rauh (US Pub. No. 2015/0058754) further in view of Shin et al. (US Pub. No. 2010/0295805)
Consider claim 9. Conte, Markman et al., and Rauh teach all claimed limitations as stated above, identifying premature cessation of the swipe gesture by determining that the dragged UI element carrying the summary information is released before the UI element is dragged to a predefined terminal position; and responsive to the premature cessation of the swipe gesture, resuming playback of the video content on the display screen in replacement of the summary information.
However, Shin et al. teaches identifying premature cessation of the swipe gesture by determining that the dragged UI element carrying the summary information is released before the UI element is dragged to a predefined terminal position; and responsive to the premature cessation of the swipe gesture, resuming playback of the video content on the display screen in replacement of the summary information (“canceling the change of the image according to progression of the touch drag event, wherein cancellation occurs after determining at least one of: the touch drag event is cancelled before the touch drag event progresses beyond a threshold set in the image 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to identify premature cessation of the swipe gesture by determining that the dragged UI element carrying the summary information is released before the UI element is dragged to a predefined terminal position; and responsive to the premature cessation of the swipe gesture, resuming playback of the video content on the display screen in replacement of the summary information, in order to incorporate for canceling the change of the image with drag event for preventing requires the execution of repetitive and unnecessary steps for use of a particular user function.
Claim 19 is rejected using similar reasoning as corresponding claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conte (US Pub. No. 2015/0245103) in view of Markman et al. (US Pat. No. 7,773,855) in further view of Queru (US Pub. No. 2012/0304111)
Consider claim 10. Conte and Markman et al. teach all claimed limitations as stated above, except wherein the displaying of the summary information comprises: at commencement of the displaying of the summary information, starting a timer set to expire after a fixed interval; displaying the summary information for the duration of the fixed interval; and upon expiry of the timer, automatically removing the summary information from the display screen, thereby to dismiss the video content for which the dismissal input was received. 
However, Queru teaches wherein the displaying of the summary information comprises: at commencement of the displaying of the summary information, starting a timer set to expire after a fixed interval; displaying the summary information for the duration of the fixed interval; and upon expiry of the timer, automatically removing the summary information from the display screen, thereby to dismiss the video content for which the dismissal input was received (paras. 0030-0032 describe starting a timer set to expire after a fixed interval after the summary information is displayed for a fixed interval and upon expiry of the timer, automatically removing the summary information from the display screen, thereby to dismiss the video content for which the dismissal input was received).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, wherein the displaying of the summary information comprises: at commencement of the displaying of the summary information, starting a timer set to expire after a fixed interval; displaying the summary information for the duration of the fixed interval; and upon expiry of the timer, automatically removing the summary information from the display screen, thereby to dismiss the video .

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US Pub. No. 2015/0245103) in view of Markman et al. (US Pat. No. 7,773,855) in further view of Queru (US Pub. No. 2012/0304111) further in view of Harrang et al. (US Pub. No. 2010/0027966)
Consider claim 11. Conte and Markman et al. teach all claimed limitations as stated above, except wherein during display of a further video content item receiving a dismissal input with respect to the further video content item: displaying in replacement of the further video content item associated summary information that delivers an informational payload of the further video content item; at commencement of the displaying of the summary information for the further video content item, starting a respective timer set to expire after the fixed interval.
However, Queru teaches wherein during display of a further video content item receiving a dismissal input with respect to the further video content item: displaying in replacement of the further video content item associated summary information that delivers an informational payload of the further video content item; at commencement of the displaying of the summary information for the further video content item, starting a respective timer set to expire after the fixed interval (paras. 0030-0032 describe wherein during display of a further video content item receiving a dismissal input with respect to the further video content item: displaying in replacement of the further video content item associated summary information that delivers an informational payload of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, wherein during display of a further video content item receiving a dismissal input with respect to the further video content item: displaying in replacement of the further video content item associated summary information that delivers an informational payload of the further video content item; at commencement of the displaying of the summary information for the further video content item, starting a respective timer set to expire after the fixed interval, in order to incorporate automatically hiding content with timer for enhancing experience of user interface without extra user’s command easily.
Conte, Markman et al., nor Queru, teach receiving a resumption input before expiry of the timer; and in response to the resumption input, resuming playback of the further video content item via the display screen.
However, Harrang et al. teaches receiving a resumption input before expiry of the timer; and in response to the resumption input, resuming playback of the further video content item via the display screen (para.0041 describes receiving a resumption input before expiry of the timer; and in response to the resumption input, resuming playback of the further video content item via the display screen).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receive a resumption input before expiry of the timer; and in response to the resumption input, resuming playback of the 
Claim 20 is rejected using similar reasoning as corresponding claim 11 above.

 Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484